Case 3:19-cr-00001-TJC-PDB Document 17 Filed 01/10/19 Page 1 of 1 PageID 67



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                              JACKSONVILLE DIVISION

                             CASE NO. 3:19-cr-00001-TJC-PDB


UNITED STATES OF AMERICA,

v.

JOHN R. NETTLETON,
      Defendant.
_________________________________/


                                NOTICE OF APPEARANCE

        Comes now TERENCE LENAMON, attorney for Defendant JOHN R. NETTLETON,

and hereby enters this Notice of Appearance on Defendant’s behalf in the above-captioned cause.

                                            Submitted on January 10, 2019, by

                                            s/ Terence Lenamon
                                            Terence Lenamon
                                            Lenamon Law
                                            Florida Bar No. 970476
                                            245 SE 1st Street, Suite 404
                                            Miami, FL 33131
                                            Phone: 305-373-9911
                                            Fax: 305-503-6973
                                            Email: terry@lenamonlaw.com

                                CERTIFICATE OF SERVICE

        I hereby certify that on January 10, 2019, a true and correct copy of the foregoing was

electronically filed with the Clerk of the Court using CM/ECF, and thereby served on all

interested parties.



                                            s/ Terence Lenamon
                                            Terence M. Lenamon
